   Case 1:17-cr-00151-MAC-KFG Document 156 Filed 12/06/19 Page 1 of 3 PageID #: 945



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:       Friday, December 6, 2019                               CASE NUMBER:                 1:17CR151-1
 LOCATION:      Beaumont – Courtroom 3                              CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:           Julia Colyer
 COURT REPORTER:         Chris Bickham                              DEFENDANT:           MOHAMED IBRAHIM AHMED
 INTERPRETER: Ranja Hijazeen & Ghada Atiech                         COUNSEL:                        Pro Se
 CALLED:               9:17 AM                                                         Advising Counsel: Geri Montalvo
 ADJOURNED:               5:59 PM                                   AUSA:                  Christopher Tortorice
 DURATION:          7 Hours 22 Minute                               DOJ:               Alicia Cook & Katie Sweeten

                                                     JURY TRIAL DAY 5

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

 Evidence presented:                     Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations            … Jury continues deliberations        … Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 9:17 AM   Court is called. AUSA Christopher Tortorice is present on behalf of the government. Counsel Alicia Cook and
           Counsel Katie Sweeten are also present on behalf of the government. The defendant is present and in the custody
           of the US Marshals. Counsel Geri Montalvo is also present.
 9:18 AM   The government requests to call a witness out of order. There is no objection.
 9:24 AM   The jury enters the courtroom and Counsel Cook resumes direct examination of the witness.
 9:25 AM   Counsel Cook offers government’s exhibit 18H and 18I. The defendant objects that the exhibits are irrelevant.
           The Court overrules the objection. The defendant continues to argue the objection, and the Court instructs him
           to cease his argument. Government’s exhibits 18H and 18I are admitted.
 9:39 AM   Counsel Cook moves to admit government’s exhibit 38. The defendant objects based on relevancy. The Court
           overrules the objection, and government’s exhibit 38 is admitted. Counsel Cook moves to admit government’s
           exhibit 39. The defendant objects based on relevancy. The Court overrules the objection, and government’s
           exhibit 39 is admitted.
 10:04 AM Counsel Cook moves to admit government’s exhibits 21 and 22. The defendant objects based on relevancy. The
           Court overrules the objection, and government’s exhibits 21 and 22 is admitted.
 10:07 AM The jury is excused for a brief break.
 10:26 AM The jury returns to the courtroom. Counsel Cook calls witness Serge Miroff. He is sworn, and Counsel Cook
           begins direct examination of the witness.


                                                                   Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 156 Filed 12/06/19 Page 2 of 3 PageID #: 946



1:17CR151-1      USA v. Ahmed              MOHAMED IBRAHIM AHMED                      Jury Trial Day 5          Page 2

 10:31 AM     Counsel Cook moves to admit government’s exhibit 35. The defendant objects based on relevancy. The Court
              overrules the objection, and government’s exhibit 35 is admitted. Counsel Cook moves to admit government’s
              exhibit 36. The defendant objects based on relevancy. The Court overrules the objection, and government’s
              exhibit 36 is admitted.
 10:34 AM     Counsel Cook moves to admit government’s exhibit 35A. The defendant objects based on relevancy. The Court
              overrules the objection, and government’s exhibit 35A is admitted. Counsel Cook moves to admit government’s
              exhibit 36A. The defendant objects based on relevancy. The Court overrules the objection, and government’s
              exhibit 36A is admitted.
 10:41 AM     The defendant declines cross examination of the witness. The witness is excused with no objection.
 10:45 AM     Witness “Person A” returns to the witness stand, and the defendant begins cross examination.
 11:00 AM     Counsel Cook objects that the defendant is testifying. The Court sustains the objection.
 11:07 AM     Counsel Cook objects that the question was asked and answered. The Court sustains the objection.
 11:21 AM     Counsel Cook objects that the question is beyond the scope. The Court sustains the objection.
 11:23 AM     Counsel Cook objects that the question is beyond the scope. The Court sustains the objection.
 11:24 AM     Counsel Cook objects that the question is irrelevant. The Court overrules the objections. Counsel Cook objects
              that the question is beyond the scope. The Court overrules the objection.
 11:26 AM     Counsel Cook objects that the question is beyond the scope. The Court overrules the objection.
 11:33 AM     The Court excuses the jury for a brief break.
 11:46 AM     The jury returns and the defendant resumes cross examination.
 11:51 AM     Counsel Cook objects that the question is irrelevant. The objection is sustained.
 11:52 AM     Counsel Cook objects that the question is irrelevant. The objection is sustained.
 11:56 AM     Counsel Cook objects that the defendant is testifying. The Court sustains the objection.
 12:06 PM     Counsel Cook objects that the question is unclear. The Court sustains the objection. Counsel Cook objects that
              the question is again unclear. The Court sustains the objection.
 12:08 PM     Counsel Cook objects that the question is irrelevant. The Court sustains the objection. The witness is excused
              with no objections.
 12:10 PM     Counsel Cook calls witness Jeff McIntosh. He is sworn, and Counsel Cooks begins direct examination of the
              witness.
 12:18 PM     The defendant begins cross examination.
 12:25 PM     Counsel Cook objects that the question calls for conclusion. The Court sustains the objection.
 12:26 PM     Counsel Cook objects that the question is beyond the scope. The Court sustains the objection.
 12:27 PM     Counsel Cook objects that the defendant is testifying. The Court sustains the objection.
 12:28 PM     Counsel Cook objects that the question is beyond the scope. The Court sustains the objection.
 12:32 PM     The witness is excused. The jury is dismissed for lunch. (1 hour 30 minutes)
 2:02 PM      The jury returns and Counsel Cook calls witness Lorenzo Vindino. He is sworn and Counsel Cook begins direct
              examination of the witness.
 2:17PM       Counsel Cook moves to admit government’s exhibit 32. The defendant has no objection. Government’s exhibit
              32 is admitted.
 3:01 PM      The defendant objects to publishing government’s exhibit 24. The Court overrules the objection.
 3:09 PM      The defendant objects to publishing government’s exhibit 1. The Court overrules the objection.
 3:48 PM      The jury is excused for a break.
 4:12 PM      The jury returns and the defendant begins cross examination of the witness.
 4:18 PM      Counsel Cook objects that the question is leading. The Court sustains the objection.
 4:34 PM      Counsel Cook objects that the question was asked and answered. The Court sustains the objection.
 4:37 PM      Counsel Cook objects that the defendant is testifying. The Court sustains the objection.
 4:39 PM      Counsel Cook objects that the question calls for speculation. The Court sustains the objection.

                                                                  Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 156 Filed 12/06/19 Page 3 of 3 PageID #: 947



1:17CR151-1      USA v. Ahmed               MOHAMED IBRAHIM AHMED                       Jury Trial Day 5            Page 3

 4:43 PM      Counsel Cook objects that the question calls for speculation. The Court sustains the objection.
 4:44 PM      Counsel Cook objects that the question is irrelevant. The Court overrules the objection but asks the defendant
              to narrow the scope of his question.
 4:53 PM      Counsel Cook objects that the question was asked and answered. The objection is sustained.
 4:55 PM      Counsel Cook objects that the question was asked and answered. The Court sustains the objection.
 4:56 PM      Counsel Cook objects that the question calls for speculation. The Court sustains the objection.
 4:59 PM      Counsel Cook objects that the question is irrelevant. The Court overrules the objection.
 5:00 PM      AUSA Tortorice calls witness Chindo Gangas. He is sworn, and AUSA Tortorice begins direct examination of the
              witness.
 5:05 PM      The witness identifies the defendant.
 5:13 PM      AUSA Tortorice offers government’s exhibit 28. The defendant objects and claims the sample was written under
              duress. The Court will allow government’s exhibit 28 to be admitted with limited purpose. It is not allowed to be
              published and not allowed to be provided to the jury.
 5:21 PM      AUSA Tortorice offers government’s exhibit 29. The defendant objects and claims the samples were written
              under duress. The Court will allow government’s exhibits 29 to be admitted with limited purpose. It is not allowed
              to be published and not allowed to be provided to the jury.
 5:38 PM      AUSA Tortorice objects that the question is irrelevant. The Court sustains the objection.
 5:39 PM      AUSA Tortorice objects that the question is irrelevant. The Court sustains the objection.
 5:40 PM      AUSA Tortorice objects that the question is irrelevant. The Court sustains the objection.
 5:46 PM      AUSA Tortorice objects that the question is beyond the scope. The Court sustains the objection. AUSA Tortorice
              objects again that the question is beyond the scope. The Court sustains the objection.
 5:49 PM      AUSA Tortorice objects again that the question is beyond the scope. The Court sustains the objection.
 5:50 PM      The witness is excused with no objections. The Court dismisses the jury until Monday. Proceedings continue
              outside the jury’s presence.
 5:59 PM      Court adjourns.
